PER CURIAM.
The State appeals an order granting ap-pellee’s habeas corpus petition in an extradition proceeding. We agree that the court erred and reverse. It is well established that the scope of inquiry in this type of a proceeding is limited to a determination of whether the jurisdictional prerequisites to the issuance of the extradition warrant exist. State v. Cox, 306 So.2d 156 (Fla.2d DCA 1974). Here it is clear from the record that the jurisdictional requirements for extradition were met and the matters urged by appellee exceeded the proper scope of inquiry. Therefore, the order granting appellee’s petition for habeas corpus is reversed and the case is remanded with directions to enter an order delivering appellee to the appropriate agent for the State of Arkansas.
McCORD, Chief Judge, and MILLS and BOYER, JJ., concur.